Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7 of the Remarks, filed 4/21/2022, with respect to the rejection(s) of claim(s) 1-11 and 16-18 under the 35 U.S.C. 103 combination of reference based on Schmidt (2020/0081524) as being disqualified as prior art under 102(b)(2)(C) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt (WO 2017/025483) which was published Feb 16, 2017.
In regard to the new Schmidt reference the applicant asserts that concerns have been expressed regarding the use of low quality machine translations. The examiner notes the quality of a machine translation must be evaluated on a case by case basis as no two machine translations are alike. The examiner finds the provided machine translation to be of high quality which closely matches the later US filing of Schmidt. Further it is premature for the applicant cast dispersions as to the quality of the machine translation as the applicant has not yet had a chance to evaluate the document. Further a manual translation of the document can be provided if specific objections to the machine translation are raised. 
The applicant further asserts that Schmidt fails to disclose generating content image data and transmitting the content image data to the mobile device wherein the image date corresponds to computer generated reality content based on the camera images. The examiner disagrees, Schmidt discloses transmitting computer generated overlay data to be displayed at specific positions within the imaged scene (Schmidt citations 1 and 3), and further that the provided image data is generated in response to the reception of content primitives from a camera capturing the scene (Schmidt citation 2). Schmidt is not specifically relied upon to teach wireless communication as such limitations are provided by Oh. The Thus the applicants arguments are unpersuasive. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7-8 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-8 of copending Application No. 16/586522(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same subject matter of a device with a wireless transceiver with control circuitry to receive content primitives and to control provisioning of image data based on a channel bandwidth being less than a threshold, the claims further describe provisioning the image data by controlling a data rate, a frame rate, and a resolution of the video.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (2019/0356894) in view of Saleem et al (2007/0053428) and Schmidt et al (WO 2017/025483 published 2/16/2017 note attached machine translation with annotations added for convenience).
In regard to claim Oh 1 discloses an electronic device, comprising:
A wireless transceiver configured to receive content primitives via a wireless communication channel (Oh Fig. 6 and par. 58 note VR contents server which receives FOV and motion information [content primitives] from a wireless headset and sends video data to a wireless headset, also note Fig. 30 and par. 169 server includes a communication interface 192 which may include a wireless transceiver); and
control circuitry coupled to the wireless transceiver and configured to:
perform content provisioning operations based on the received content primitives, wherein the content provisioning operations comprise generating content image data and transmitting the content image data to the wireless communication channel using the wireless transceiver (Oh Fig. 6 and par. 58 note determining tile weights based on FOV and motion information, also note par. 54 ‘provisioning’ high resolution, imagery based on tile weighting indicating which areas are in the FOV or predicted future FOV). 
Oh further discloses various content provisioning operations to decrease an amount of content conveyed by the wireless transceiver to the communication channel (Oh pars 57 and 73). It is noted that Oh does not disclose adjusting content in response to bandwidth conditions. However, Saleem discloses performing, in response to a bandwidth condition of the wireless communication channel being less than a threshold, adjusted content provisioning operations that decrease an amount of content image data (Saleem Fig. 1 and pars. 16-17 note transmission over wireless channel, also note par. 20 determining if bandwidth reduction is less than a blocking threshold and using data reduction techniques based on the determination). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating bandwidth condition based content provisioning as taught by Saleem in the invention of Oh in order to account for changes in available bandwidth over the wireless channel as suggested by Saleem (Saleem par. 17).
Oh further discloses that the content image data corresponds to computer-generated reality (CGR) content (Oh par. 60 note the content is computer generated game content). Oh further discloses motion information as content primitives. It is noted that Oh does not disclose details of receiving camera images as content primitives. However Schmidt discloses an electronic device for augmented reality (Schmidt Fig. 1  note portion labeled Citation 1 on pg. 8 note glasses 14) comprising
a wireless transceiver configured to receive content primitives form a mobile device via a wireless communication channel (Schmidt Fig. 1 and citation  note evaluation device 22 communicating wirelessly with glasses 14 and thus inherently includes a wireless transceiver); and
control circuitry coupled to the wireless transceiver (Schmidt Fig. 1 and citation 1 note evaluation device 22), and configured to:
perform content provisioning operations based on the received content primitives wherein the content provisioning operations comprise generating content image data and transmitting the content image data to the mobile device via the wireless communication channel using the wireless transceiver, wherein the content primitives include camera images and at least some of the content image data corresponds to computer-generated reality content based on the camera images (Schmidt Citations 1 and 3 on pgs. 7-8 note providing additional information and objects to super-impose over certain positions in the environment as overlays, also note citation 2 on pgs. 8-9 reducing the amount of data to be transmitted to the evaluation device by selecting and transmitting only primitives from the camera to the evaluation device). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a camera and augmented reality functions as taught by Schmidt into the headset of Oh in order to gain the advantage of providing additional information about objects in a users environment as suggested by Schmidt (Schmidt second paragraph on pg. 3). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Oh and 
Saleem further disclose that the adjusted content provisioning operations comprise selecting between different compression options for the content image data to be conveyed by the transceiver to the wireless communication channel (Oh pars. 57 and 73 note various methods for reducing data rate including resolution, frame-rate and quantization parameter, Saleem Fig. 1 and pars 19-24 note bandwidth reduction by data-rate reduction and changes in scaling variables). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Saleem further discloses that the adjusted content provisioning operations comprise selecting between different channel adaptive rate control options (Saleem Fig. 1 and pars 19-24 note selecting between data compression and resolution scaling). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Oh further discloses that the adjusted content provisioning operations comprise selecting between different frames per second options for the content image data (Oh pars 57 and 73 note different frame rates). 

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Saleem further discloses that in response to a bandwidth condition of the wireless communication channel being less than a threshold the control circuit is configured to perform adjusted content provisioning options by selecting between different downscaling options (Saleem Fig. 1 and pars 19-24 determining if bandwidth reduction is less than a first threshold and/or a second threshold and using either a data reduction technique or one of two downscaling techniques based on the determination). 

Claim 16 describes a method substantially corresponding to the device of claim 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claim 16 which will not be repeated here for brevity. 

Claims 4  are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Saleem and Schmidt as applied to claim 1 above, and further in Vu (2019/0182308).
In regard to claim 4 refer to the statements made in the rejection of claim 1 above. It is noted that neither Oh nor Saleem disclose details of modulation and coding scheme (MCS) states. However, Vu discloses a wireless transceiver in a head mounted display in which the adjusted content provisioning operations comprise selecting between different modulation and coding scheme states (Vu pars. 13 and 26 note selecting an MCS scheme based on encoding compression ratio). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating selection of MCS states as taught by Vu in the invention of Oh in view of Saleem and Schmidt in order to improve transmission resiliency at low bit rates as suggested by Vu (Vu pars 13 and 29). 

Claims 5, 9-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Saleem and Schmidt as applied to claims 1 and 16 above, and further in view of Lin et al (Lin 2020/0288164).
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Oh in view of Saleem discloses adjusting content provisioning using a variety of compression options, including foveated encoding which encodes a region of interest at higher quality than other regions (Oh Fig. 6 and pars. 54-58). It is noted that neither Oh nor Saleem disclose selecting different foveation filter strength options. However, Lin discloses a foveated encoder in which content provisioning operations are adjusted by selecting different foveation filter strength options (Lin Fig. 19 and pars 112-115 note deltaQP may be applied to increase the quality of the Fovea area at the cost of the surrounding areas). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating different foveation strengths as taught by Lin in the invention of Oh, Saleem and Schmidt in order to ensure the quality of the fovea at a given bitrate as suggested by Lin (Lin par. 113). 
In regard to claim 9 refer to the statements made in the rejection of claim1  above. Oh in view of Saleem, Schmidt and Lin further discloses that the control circuit is configured to selectively combine a plurality of different compression options in response to the bandwidth condition of the wireless communication channel being less than a threshold for a predetermined amount of time, wherein the plurality of different compression options include data rate options, foveation filter strength options, color space options, frames per second adaptation options, and downscaling options (Saleem Fig. 1 and pars 19-24 note selecting between data rate and down scaling, also note Fig. 9 and pars 49-50 making selections based on the bandwidth condition being below a threshold for one or more time periods, Oh further discloses controlling data rate based on frames per second, Lin par. 113 note color space compression). 
In regard to claims 10 and 17 refer to the statements made in the rejection of claims 9 and 16 above. Saleem further discloses that the control circuit is configured to change an existing prioritization scheme for the data rate options, the foveation filter strength options, the color space options, the frames per second adaptation options, and the downscaling options (Saleem Fig. 8 and par. 48 note bottom of par. 48 other data reduction techniques may be used as the first and second data reduction techniques). 
In regard to claims 11 and 18 refer to the statements made in the rejection of claims 9 and 17 above. Saleem further discloses that the control circuit is configured to adjust the data rate options as a first priority in response to the bandwidth condition of the wireless communication channel being less than a threshold for the first time interval (Saleem Fig. 9 and pars 49-50 note using data rate control to reduce bandwidth for a first time period). 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Saleem and Schmidt as applied to claim 1 above, and further in view of Vembar et al (2018/0228423).
In regard to claim 6 refer to the rejection of claim 1 above. Oh in view of Saleem and Schmidt discloses adjusting content provisioning using a variety of compression options. It is noted that neither Oh, Saleem nor Schmidt disclose provisioning operations are adjusted by selecting between different color space options for the content image data. However, Vembar discloses an encoder in which provisioning operations are adjusted by selecting between different color space options for the content image data (Vembar Fig. 6 and par. 143 note encoding areas outside of a focus area with higher color compression and hence different color space). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating varied color space encoding as taught by Vembar in the provisioning operations of Oh in view of Saleem and Schmidt in order to save network bandwidth and power as suggested by Vembar (Vembar par. 146). 

Allowable Subject Matter
Claims 12-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12 and 19, in addition to the limitations of claims 1, 9, 11 and 16-18 above requires adjusting a foveation filter strength as a second priority in response to a bandwidth being less than a threshold for a second time interval. 
The closest arts are Oh, Saleem and Lin. Oh discloses a wireless transceiver that provisions content to be transmitted onto a wireless communication channel, with plural method of provisioning content including adjusting data rate, frame rate and resolution. Saleem discloses adjusting content in response to a bandwidth condition including adjusting data rate and resolution according to a prioritized order. Lin discloses adjusting the strength of a foveation filter. However none of the prior arts alone or in combination disclose adjusting a foveation filter based on the bandwidth condition remaining low a condition for a second period of time longer than a first period of time used to adjust data rate options as required by claim 12.
Claims 13-15 and 20 depend from claims 12 and 19 and are objected to for the same reasons. 


Conclusion
Applicant's amendment on 9/9/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423                                                                                                                                                                                         66